Citation Nr: 0217724	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a increased (compensable) disability 
rating for service-connected paranoid schizophrenia.

3.  Entitlement to an effective date prior to May 17, 2000 
for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

These matters come to the Board of Veterans' Appeals (the 
Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied entitlement to service connection 
for depression.  In a January 2001 rating decision the RO, 
granted service connection for paranoid schizophrenia, 
effective May 17, 2000, and assigned a non-compensable 
rating for the disorder.  The veteran perfected an appeal 
as to the denial of service connection for depression and 
the rating assigned for paranoid schizophrenia.

In his February 2001 notice of disagreement and October 
2001 substantive appeal pertaining to the rating assigned 
for paranoid schizophrenia, the veteran, through his 
attorney, also expressed disagreement with the effective 
date assigned for the grant of service connection for 
paranoid schizophrenia.  He has not, however, been 
provided a statement of the case on that issue.  The issue 
of entitlement to an effective date prior to May 17, 2000 
for the grant of service connection for paranoid 
schizophrenia is, therefore, being remanded to the RO for 
the issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); see also Archbold v. Brown, 
9 Vet. App. 124 (1996).  This matter will be more 
specifically addressed in the REMAND portion of this 
decision.

In the October 2000 notice of disagreement regarding the 
denial of service connection for depression, the veteran's 
attorney raised the issue of entitlement to service 
connection for alcoholism.  The RO has not yet addressed 
this issue and it is, therefore, referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

The Board notes that the veteran has also claimed 
entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The RO denied entitlement to 
service connection for PTSD in August 2002.  To the 
Board's knowledge, the veteran did not appeal that 
decision, and the issue of entitlement to service 
connection for PTSD is not before the Board.

Subsequent to the RO's certification of the veteran's 
appeal to the Board, the veteran's attorney submitted a 
duplicate copy of the report of a May 2001 psychological 
evaluation from D.G., Ph.D., which is further discussed 
below.  That evidence was previously submitted and has 
been considered in the Board's decision.  The Board finds 
that the attorney's submission of duplicate medical 
evidence does not constitute a notice of disagreement with 
the RO's August 2002 denial of service connection for PTSD 
because the veteran through his attorney did not express 
disagreement with that determination or indicate that he 
was seeking appellate review.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.201 (2002); Gallegos v. Gober, 
289 F.3d 1309, 1314 (Fed. Cir. 2002).  Therefore, unlike 
the earlier effective date issue which is being remanded 
by the Board, no further action regarding the PTSD claim 
is required.


FINDINGS OF FACT

1.   The veteran failed, without good cause or adequate 
reason, to appear for a scheduled VA psychiatric 
examination.

2.  There is no competent evidence of record showing that 
the veteran's depressive disorder is related to an in-
service disease or injury.

3.  There is no competent evidence of record documenting 
any symptomatology associated with the veteran's service-
connected paranoid schizophrenia.  



CONCLUSIONS OF LAW

1.  The veteran abandoned his claim of entitlement to 
service connection for depression.  38 C.F.R. § 31.35 
(2002).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.158, 3.655 (2002).

3.  The veteran abandoned his claim of entitlement to an 
increased disability rating for paranoid schizophrenia.  
38 C.F.R. §§ 3.158, 3.655 (2002).

4.  The criteria for a compensable disability rating for 
paranoid schizophrenia are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
depression as well as a compensable disability rating for 
service-connected paranoid schizophrenia.  As noted in the 
Introduction, the issue of entitlement to an earlier 
effective date for service connection for paranoid 
schizophrenia has not been fully developed procedurally 
and is being remanded by the Board.

The Board notes as an initial matter that in a May 1974 
rating decision the RO denied entitlement to service 
connection for a "nervous condition", which was then 
diagnosed as a personality disorder and alcoholism.  In 
October 1998 the veteran again claimed entitlement to 
service connection for a "nervous disorder."  In a May 
1999 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  In October 2000, however, the RO 
adjudicated the veteran's claim of entitlement to service 
connection for depression without determining whether new 
and material evidence had been submitted to reopen the 
previously denied claim.   See 38 U.S.C.A. § 5108, 7105; 
38 C.F.R. § 3.156, 20.1103.

Medical evidence obtained in conjunction with the 
veteran's October 1998 claim disclosed a diagnosis of 
depression, as well as multiple substance abuse and a 
personality disorder.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that a 
newly diagnosed disorder, whether or not related to a 
previously diagnosed disorder, constitutes a new claim and 
not a reopened claim.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  The Board finds, therefore, that the 
matter of the finality of the May 1974 rating decision and 
the submission of new and material evidence need not be 
addressed prior to consideration of the veteran's claim 
for service connection for depression. 

In the interest of clarity, the Board will initially 
address various arguments presented by the veteran's 
attorney and review laws generally pertaining to the 
issues on appeal.  The Board will then move on to an 
analysis of these issues.  
Defining the Issues on Appeal

For reasons explained below, the Board believes that there 
are two issues currently before the Board, entitlement to 
service connection for depression and entitlement to an 
increased disability rating for paranoid schizophrenia, as 
well as the effective date issue which is being remanded.  
The remainder of the purported "issues" identified by the 
veteran's attorney amount to argument pertaining to the 
RO's development of the case.  Although the veteran is 
free to raise such matters for consideration by the Board, 
they are not in and of themselves "issues" subject to 
separate adjudication by the Board.

The Secretary of VA shall decide all questions of law and 
fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits by the Secretary to 
veterans.  38 U.S.C.A. § 511.  A "decision" is defined as 
"the resolution of all questions of law and fact that 
affect the provision of benefits."  Conary v. Derwinski, 3 
Vet. App. 109, 112 (1992).  All questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or their dependents or survivors shall be subject 
to one review on appeal to the Board.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.101.  

The veteran's attorney has raised a number of arguments 
that he characterized as "issues on appeal."   For reasons 
explained below, they are not.   

In an October 2000 statement the attorney characterized as 
"issues on appeal" his entitlement to copies of the 
veteran's VA records, VA's "denial of due process 
provisions under 38 C.F.R. § 3.103," and VA's "obstruction 
of appellant's ability to pursue benefits under 38 C.F.R. 
§ 3.303 and § 3.304."  The attorney was apparently 
asserting that the RO had failed to provide him with 
copies of the veteran's records.  The documents in the 
claims file, however, show that the attorney was provided 
a copy of the claims file in February 2000, and at no time 
after that did he request any additional records from the 
RO.  Whether or not the attorney has been provided copies 
of the veteran's records is not a question of law or fact 
that affects the provision of benefits and is not, 
therefore, subject to appeal to the Board.  His attempt to 
classify his assertions as "issues on appeal" is, 
therefore, without merit.

In another October 2000 statement the attorney 
characterized as an issue on appeal whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection.  He did not specify the 
disability for which service connection was claimed.  As 
previously stated, in a May 1999 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder.  The veteran was 
notified of that decision and did not appeal.  The issue 
of whether new and material evidence was submitted for an 
unspecified disorder is not, therefore, currently before 
the Board.

The attorney also referred to clear and unmistakable error 
in the RO's "clearly erroneous substitution of 
unsubstantiated medical opinion in lieu of independent 
medical opinion."  The attorney did not further elaborate 
on this assertion, and the Board is unable to determine 
any RO action that may have resulted in such an objection.  
In the absence of any specificity regarding his 
allegation, the attorney's assertions are insufficient to 
constitute a claim of clear and unmistakable error.  Andre 
v. West, 14 Vet. App. 7, 10 (2000) (per curiam), aff'd, 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The attorney further characterized as an "issue on appeal" 
the RO's "inappropriate scheduling of an arbitrary and 
capricious VA examination."  This contention will be 
further addressed below, in the Board's discussion of the 
duty to assist the veteran in developing the evidence in 
support of his claim.

The January 2001 rating decision in which the RO granted 
service connection for paranoid schizophrenia indicates 
that the RO did so on the basis of a difference of opinion 
in accordance with 38 C.F.R. § 3.105(b).  The RO had 
denied service connection for depression in October 2000; 
however, another RO rating specialist apparently reviewed 
the evidence and found that service connection for 
paranoid schizophrenia was appropriate.  Because the 
rating specialist was not revising the decision pertaining 
to depression, but was considering another psychiatric 
impairment, it is not clear why the reference to 38 C.F.R. 
§ 3.105(b) was made.  In any event, the veteran's attorney 
has asserted that the grant of service connection should 
have been based on 38 C.F.R. § 3.105(a), the regulatory 
provision pertaining to clear and unmistakable error, 
rather than 38 C.F.R. § 3.105(b), the provision pertaining 
to a difference of opinion.  

The attorney did not specify which final decision he was 
asserting to be clearly and unmistakably erroneous, or the 
error of fact or law on which the decision was supposedly 
based.  As previously stated, in the absence of any 
specificity regarding his allegation, the attorney's 
assertions are insufficient to constitute a claim of clear 
and unmistakable error.  See Andre, 14 Vet. App. at 10.  
In addition, a claim of clear and unmistakable error can 
only be applied to a decision that has become final.  
38 C.F.R. § 3.105(a) [referring to "previous 
determinations which are final and binding"].  The 
veteran's attorney has not pointed to a final RO decision 
which purportedly contains CUE.  To the extent that the 
attorney is referring to RO decisions which are currently 
on appeal, those decisions are not final; the veteran has 
perfected timely appeals to the Board and the claims 
remain open.  In the absence of a final RO decision, the 
matter of the claimed clear and unmistakable error is 
inapplicable to this case.  

In a September 12, 2001, letter to the Chairman of the 
Board, the veteran's attorney also included as "issues on 
appeal" the veteran's entitlement to an adequate statement 
of the case and entitlement to a supplemental statement of 
the case.

In the August 2001 statement of the case pertaining to the 
rating assigned for paranoid schizophrenia, the RO 
concluded the reasons and bases portion of that document 
with the following paragraph:

This Statement of the Case covers all facets of 
the veteran's claim to include adequacy of 
instructions to examiners, adequacy of 
[examinations], . . . need for advisory medical 
opinions and adequacy of reasons and bases.  If a 
hearing is requested, VA employees will not be 
subpoenaed except in the most unusual 
circumstances.

Statement of the case, page 20.

The attorney described this paragraph as the RO's attempt 
to "arbitrarily, capriciously and without legal merit" 
raise and deny issues not presented by the veteran.  The 
attorney argued that the veteran was entitled to an 
analysis and reasons and bases for the RO's findings.  He 
also argued that the veteran was being denied due process 
without legal merit or justification, and that the RO's 
failure to provide an analysis and reasons and bases for 
the finding made it "impossible" for the veteran to 
present arguments on that issue.

As will be more fully discussed below, the VA medical 
center (MC) scheduled the veteran for multiple psychiatric 
examinations, at the request of the RO, which he refused 
to attend.  The attorney has attempted to establish as an 
issue on appeal whether the RO was correct in asking the 
veteran to participate in the VA examinations.  Whether 
the RO has fulfilled VA's duty to assist the veteran in 
substantiating his claim and provided him proper due 
process may be relevant in determining whether a 
legitimate issue is ripe for review by the Board.  The 
development of the case and the adequacy of a statement of 
the case do not, however, represent "the resolution of all 
questions of law and fact that affect the provision of 
benefits."  Conary, 3 Vet. App. at112.  The attorney's 
arguments do not, therefore, constitute justiciable 
"issues" to be adjudicated by the Board.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation apply to 
the veteran's claim.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  The Board further finds that 
development of the issues on appeal has, to the extent 
possible, proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159.

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not 
meet the standard erected by the VCAA].

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 2000 by informing him 
that a VA psychiatric examination had to be completed 
prior to making a decision on his claim.  The veteran's 
attorney responded by stating that the veteran would not 
appear for the examination, and that the decision on his 
claims should be based on the evidence presented by the 
attorney.  In a September 2000 notice the RO informed the 
veteran that because he had refused to participate in the 
scheduled VA examination, a determination on his 
entitlement would be made based on the evidence then of 
record.

The RO provided the veteran statements of the case in 
January 2001 and August 2001, and a supplemental statement 
of the case in August 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection for depression and a 
compensable rating for paranoid schizophrenia, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  
In the August 2002 supplemental statement of the case the 
RO informed the veteran of the provisions of 38 C.F.R. 
§ 3.159, in terms of VA's duty to notify him of the 
evidence needed to substantiate his claims and to assist 
him in developing that evidence.

In a February 2002 notice the RO informed the veteran of 
the information and evidence needed to establish 
entitlement to the benefits he was seeking, what 
information and evidence he was required to submit, and 
what evidence the RO would obtain on his behalf.  
Specifically, the RO instructed him to provide properly 
completed authorizations for the release of medical 
records from a psychiatrist and psychologist so that the 
RO could obtain the treatment records on the veteran's 
behalf.  The RO also instructed him to provide any 
additional information or evidence that might be available 
from any other private source that had treated him for a 
psychiatric impairment since service.  The RO asked him to 
provide properly completed authorizations for the release 
of medical records so that the RO could obtain the records 
of that treatment on his behalf.  In that notice the RO 
also informed the veteran of the specific evidence 
required to establish service connection for depression.  
In addition, the RO provided the veteran with the 
authorizations for the release of medical records for him 
to complete.

The veteran apparently returned the authorizations for the 
release of medical records to the RO, but the forms had 
not been completed with the names and addresses of the 
medical care providers or the dates of treatment.  In May 
2002, the RO returned those forms to the veteran and asked 
him to properly complete the forms so that the RO could 
obtain the treatment records on his behalf.  The veteran 
again returned the forms to the RO, but he did not 
complete the forms to identify the medical care providers.

In May 2002 the RO also informed the veteran and his 
attorney of the reasons and bases for determining that a 
VA psychiatric examination was necessary prior to 
certifying his appeals to the Board.  The RO informed the 
veteran of the provisions of 38 C.F.R. § 3.655 regarding 
actions to be taken if the veteran failed, without good 
cause, to appear for a scheduled examination.  The RO 
instructed the veteran and his attorney to provide the RO 
with his reasons for not appearing for the scheduled 
examinations.  The veteran's attorney responded by stating 
that the veteran would not appear for any VA examinations, 
and that the decision regarding his entitlement to 
benefits should be based on the private medical reports he 
had submitted.  Given the position of the veteran and his 
attorney, the Board finds that no further efforts to 
advise the veteran of the necessity of participating in a 
VA psychiatric examination are warranted.

The veteran's attorney has been provided a copy of the 
veteran's claims file, and did not indicate that he had 
any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had 
should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform 
the veteran of the evidence needed to substantiate his 
claims.

Duty to assist

In general, the statute and regulation provide that VA 
will also make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's 
duty includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The VCAA also 
provides that a veteran has the responsibility to present 
and support a claim for VA benefits.  The veteran is 
required to provide the information necessary to obtain 
the required evidence, including authorizations for the 
release of medical records.  VA may defer further 
assistance until the veteran submits requested 
information.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The RO has obtained the veteran's service medical records 
and his VA treatment records.  The veteran submitted a May 
2000 medical report from C.C.W., M.D., and a May 2001 
report of a psychological evaluation from D.G., Ph.D.  
References in his VA treatment records also indicate that 
he was receiving treatment from a private psychiatrist.  
As discussed by the Board above, the RO asked the veteran 
to identify all sources who had treated him for a 
psychiatric disorder since his separation from service, 
and specifically asked him to provide authorizations for 
the release of medical records from Drs. W. and G.  The 
veteran failed to identify any other treatment source, or 
to provide properly completed authorizations for the 
release of medical records.

Pursuant to 38 C.F.R. § 3.159(c)(1), a claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from any non-Federal source.  The 
claimant must provide enough information to identify and 
locate the existing records, including the custodian of 
the records; the approximate time frame covered by the 
records; and the condition for which treatment was 
provided.  If necessary, the claimant must authorize the 
release of existing records in a form acceptable to the 
custodian holding the records.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Because the veteran failed to properly 
identify any other treatment source or to provide properly 
completed authorizations for the release of medical 
records, the Board finds that any further development for 
existing medical records would not be reasonable.  
38 C.F.R. § 3.159(c).

In a claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
A medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).

The RO attempted to provide the veteran multiple VA 
psychiatric examinations, but he refused to participate in 
the examinations.  In various statements the veteran's 
attorney has asserted that the RO's request that the 
veteran undergo a VA psychiatric examination was 
"arbitrary and capricious" and "clearly and unmistakably 
erroneous" [the attorney has not explained how two 
different evidentiary standards may apply to the same 
determination, nor why it is within his province to make 
such determinations].  In making that assertion he cited 
to 38 C.F.R. § 3.326(b) and (c) in support of his 
contention that the medical reports submitted by Drs. W. 
and G. were sufficient to determine the veteran's 
entitlement to the benefits he sought.  That regulation is 
as follows:

Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination 
report, from any government or private 
institution may be accepted for rating a claim 
without further examination. . . . Provided that 
it is otherwise adequate for rating purposes, a 
statement from a private physician may be 
accepted for rating a claim without further 
examination.

The attorney contends that the reports from Drs. W. and G. 
are adequate for rating purposes, and that the RO had no 
authority to schedule the veteran for a VA examination in 
the absence of an expressed finding that the reports were 
not adequate.  Those assertions are, however, without 
merit.

According to the specific language contained in 38 C.F.R. 
§ 3.326(b) and (c), a medical report from a non-VA source 
may be accepted for rating a claim without further 
examination.  VA is not required to accept a private 
medical report as determinant of the issue being 
considered.  The Court has held that the amount of 
development to be undertaken in a case, including VA 
examinations and medical opinions, is within the 
discretion of the rating agency and that the veteran 
cannot compel VA to consider only the evidence he has 
provided.  See Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002); 38 C.F.R. § 3.304(c).  Furthermore, the RO is 
required by statute and regulation to undertake "such 
development or review action as it deemed proper" 
following the submittal of a notice of disagreement.  
38 U.S.C.A. § 7105(d)(1); Shoffner, 16 Vet. App. at 213; 
38 C.F.R. § 19.26.  

In the instant case the veteran's VA treatment records 
disclose that he received treatment for many years for a 
personality disorder, alcohol and drug abuse, and 
depression.  The VA treatment records do not document any 
etiology for the depression, nor is the disorder otherwise 
shown to be related to service.  The medical report from 
Dr. W. indicates that the veteran has paranoid 
schizophrenia, which was not reflected in several years of 
psychiatric treatment.  Although Dr. W. found that the 
paranoid schizophrenia was related to the paranoid 
personality disorder that was diagnosed shortly after the 
veteran was separated from service, he did not provide any 
evidence of a social or occupational impairment caused by 
paranoid schizophrenia.

The report of the psychological evaluation from Dr. G. 
indicates that the veteran's symptoms were not indicative 
of paranoid schizophrenia, and Dr. G.'s evaluation did not 
result in a diagnosis of depression.  The veteran's claim 
for service connection for depression was not, therefore, 
supported by any evidence indicating that the disorder was 
related to service.  His appeal to establish a compensable 
rating for paranoid schizophrenia was not supported by any 
evidence documenting any impairment of social or 
occupational functioning that may be due to that disorder.  
The VA psychiatrist who was most recently asked to examine 
the veteran reviewed the veteran's claims file and 
determined that a resolution of the various psychiatric 
diagnoses and an assessment of the veteran's social and 
occupational functioning could not be made without a 
psychiatric interview.  Additional medical evidence was, 
therefore, required prior to adjudicating the veteran's 
claims.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the 
veteran, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but 
are not limited to, illness of the veteran, or the illness 
or death of a family member.  38 C.F.R. § 3.655.

As noted above, the RO informed the veteran of the 
necessity of participating in the VA psychiatric 
examination and the consequences of not cooperating with 
the examination.  The veteran, on the advice of his 
attorney, refused to report for an examination, after 
having been given multiple opportunities to do so.  He has 
not alleged any excuse for not reporting that could be 
interpreted as "good cause."  The Board finds, therefore, 
that the veteran, without good cause, failed to report for 
the scheduled VA psychiatric examinations.  His claims 
will, therefore, be adjudicated based on the evidence 
currently of record.

The Board notes that documents in the claims file indicate 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA).  The available 
records do not show the disability based on which benefits 
were awarded, nor has the veteran asserted that any 
records maintained by SSA are relevant to the instant 
appeal.  The medical evidence indicates that in addition 
to depression and paranoid schizophrenia, the veteran 
suffers from substance abuse and chronic musculoskeletal 
disabilities.  The Board finds, therefore, that the SSA 
records are not shown to be relevant to the issues being 
considered by the Board, and that the Board can adjudicate 
the veteran's appeals without consideration of that 
evidence.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (VA is obligated to obtain SSA records if they 
are shown to be relevant to the VA claim).

The veteran's attorney has not cited to any law, 
regulation or court decision which set forth any 
"arbitrary and capricious" and "clearly and unmistakably 
erroneous" standard in connection with scheduling of VA 
examinations.  His reference to a self-imposed and extra-
legal standard is without merit.

The veteran and his attorney have been accorded the 
opportunity to present evidence and argument, and they 
have done so.  The veteran has, however, refused to 
cooperate with VA in obtaining other evidence that is 
relevant to his appeal.  
The Board observes in passing that it appears that the 
veteran and his attorney to are attempting to exclude 
evidence which they perceive to be unfavorable to his 
claim in an effort to manipulate the record to bring about 
the conclusion they seek.

The Board finds that the fact pattern presented in this 
case is quite similar to that found in a non-precedential 
but persuasive opinion by a single judge of the Court. See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as 
actively thwarting attempts by the VA to obtain the 
necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 16-17. The Court then held that the 
appellant had not shown good cause for his refusal to 
attend a VA examination and affirmed the Board's denial of 
service connection. 

Of particular interest in light of this case is the 
following quote: "By demanding the right to approve or 
disapprove any medical evidence before it is entered into 
his record, the appellant has attempted to manipulate the 
evidence in his favor." 
See Maged, slip op. at 17-18.

Based on the circumstances presented in this case, the 
Board concludes that in light of the veteran's refusal to 
submit to a VA psychiatric examination no reasonable 
possibility exists that any further assistance would aid 
him in substantiating his claims.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  The Board will move on to a 
discussion of the two issues currently on appeal.  


1.  Entitlement to service connection for depression.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing 
of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2001). See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

No compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including 
the abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110;  
38 C.F.R. §§ 3.1(n), 3.301, 3.303; see VAOPGPREC 2-97 
(January 16, 1997). Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse. 

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the 
date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not 
be taken unless a new claim is received.  38 C.F.R. § 
3.158(a).

Where a veteran fails without adequate reason to respond 
to an order to report for a VA examination within one year 
from the date of request and payments have been 
discontinued, the claim for such benefits will be 
considered abandoned.  38 C.F.R. § 3.158(b).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that the appellant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b)], or "good 
cause" [see 38 C.F.R. § 3.655] for failing to report for a 
scheduled examination.

Standard of review

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran in substance contends that he suffers from 
depression due to events that occurred in service.

The Board has the fundamental authority to decide a claim 
in the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 
95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  The Board has concluded that in refusing to 
cooperate with VA by unilaterally refusing to report for 
psychiatric examination the veteran has effectively 
abandoned his claim.  In the alternative, the Board 
concludes that a preponderance of the evidence of record 
is against the veteran's claim of entitlement to service 
connection for depression and is the is denied on its 
merits.

The Board initially finds that the veteran did not have 
good cause or adequate reason for his failure to report 
for a VA examination.  As discussed in some detail above 
in connection with the Board's VCAA discussion, it is 
clear that he has willfully refused to report for a VA 
examination.  When informed that a VA examination was 
necessary in order to determine his entitlement to the 
benefits he claimed, see 38 C.F.R. § 3.159, he still 
refused to report for the examination.  The Board finds 
that the veteran's actions in refusing to participate in a 
VA psychiatric examination without good cause or adequate 
reason constitutes abandonment of his claim under 
38 C.F.R. § 3.158, and his claim is denied on that basis.  

Alternatively, the Board finds that a preponderance of the 
evidence is against the veteran's claim.  

As noted above, in order to establish service connection 
for the claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran's extensive VA treatment records disclose that 
in addition to substance abuse and a personality disorder, 
his psychiatric symptoms have been diagnosed as 
depression.  His claim for service connection for 
depression is, therefore, supported by a current medical 
diagnosis of disability.  Hickson element (1) is 
satisfied.  
For reasons explained below, the evidence does not, 
however, reflect the incurrence of disease or injury 
during service or a nexus between the currently diagnosed 
disorder and an in-service disease or injury.  Hickson 
elements (2) and (3) have therefore not been met.

With respect to Hickson element (2), the veteran's service 
medical records do not document any complaints or clinical 
findings attributed to depression, or any other 
psychiatric disorder, during service.  The records do show 
that on separation from service he reported experiencing 
"depression or excessive worry" and "nervous trouble," but 
the accompanying psychiatric evaluation was normal.

VA treatment records disclose that the veteran was 
hospitalized in October 1973, approximately 10 months 
after he was separated from service.  He admitted to 
episodic excessive drinking and drug abuse.  He reported 
that he started experiencing anxiety, a feeling that other 
people were talking about him, and suspicious distrust of 
others in 1972, while in service.  On examination, there 
was no evidence of significant depression.  His 
psychiatric symptoms were then diagnosed as paranoid 
personality.  He was again hospitalized from March to May 
1974 with diagnoses of a paranoid personality and alcohol 
abuse.  His wife had obtained a court commitment due to 
his excessive drinking and abuse to her.  His treatment 
was related primarily to alcoholism.

VA treatment records also disclose that beginning in 
December 1989 the veteran received outpatient treatment 
for alcoholism, substance abuse, a personality disorder 
and anger management.  Beginning in March 1998, his 
psychiatric diagnoses also included depression.  That 
diagnosis was attributed to the termination of his 
employment.  

The May 2000 medical report from Dr. W. indicates that the 
veteran's psychiatric symptoms are due to paranoid 
schizophrenia, and does not reflect a diagnosis of 
depression.  The May 2001 report from Dr. G. shows that 
the veteran's symptoms were due to post-traumatic stress 
disorder (PTSD), cannabis dependence, and alcohol 
dependence; that report did not show a diagnosis of 
depression.  

None of the available medical evidence reflecting a 
diagnosis of depression indicates that the disorder is in 
any way related to the veteran's military service.
As indicated above, the veteran through his attorney has 
refused to report for a VA psychiatric examination.

The veteran has attributed currently diagnosed depression 
to incidents that occurred during service.  As a lay 
person without medical training, the is not competent to 
provide evidence of a medical diagnosis or to relate a 
disorder to a given cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992);Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements are not, therefore, 
probative of a nexus between the currently diagnosed 
psychiatric disorder and a disease or injury incurred in 
service.

In short, the evidence does not reflect a nexus between 
the currently diagnosed depression and military service.  
Although a VA psychiatric examination may have provided 
evidence relevant to a nexus to service, the veteran 
refused to cooperate in obtaining such an examination.  
Hickson element (3) has not been met.  

In the absence of probative evidence of an in-service 
disease or injury and medical evidence of a nexus between 
the currently diagnosed disorder and the veteran's 
service, Hickson elements (2) and (3) have not been met 
and the veteran's claim fails on that basis.  

For reasons and bases expressed above, the Board has 
alternatively determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for depression.  The claim is also denied on 
that basis.

2.  Entitlement to a compensable disability rating for 
paranoid schizophrenia.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The 
percentage ratings for each diagnostic code, as set forth 
in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Manifestations not 
resulting from the service connected disability cannot be 
considered in establishing the disability evaluation.  
38 C.F.R. § 4.14.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
2001.  Because he has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal 
have been pending.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).




Evaluating psychiatric disorders

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating shall be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder the extent of social impairment should be 
considered, but the rating cannot be based solely on 
social impairment.  38 C.F.R. § 4.126.

According to the General Rating Formula for Mental 
Disorders, if the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms 
which decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant 
stress, or; the symptoms are controlled by continuous 
medication, a 10 percent rating is applicable.  The 
disorder is rated as non-compensable if a mental condition 
has been formally diagnosed, but the symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9203.

Standard of review

The evaluation of the level of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  Gilbert, 1 Vet. 
App. at 49.  The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, 
the veteran must prevail."  Ortiz, 274 F.3d at 1364.  If 
the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 
274 F.3d at 1365.

Analysis

The veteran has not presented any specific contentions 
regarding the severity of his service-connected paranoid 
schizophrenia.  The arguments presented by the veteran's 
attorney generally pertain to his entitlement to service 
connection for PTSD.  As indicated in the Introduction, 
that issue is not on appeal.

As previously stated, the Board has the fundamental 
authority to decide a claim in the alternative.  See 
Luallen, 8 Vet. App. at 95-96.  The Board believes that 
the veteran's claim as to this issue should be denied 
under the provisions of 38 C.F.R. §§ 3.158 and/or 3.655.  
In the alternative, the Board concludes that a 
preponderance of the evidence of record is against the 
veteran's appeal to establish a compensable rating for 
paranoid schizophrenia.

When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate 
family member, etc.  See 38 C.F.R. § 3.655 (2002); see 
also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

As shown above, the Board initially finds that the veteran 
did not have good cause or adequate reason for his failure 
to report for a VA examination.  It is clear that he has 
willfully refused to report for a VA examination.  Under 
38 C.F.R. § 3.655, claims of entitlement to increased 
disability ratings are to be denied under such 
circumstances.  The veteran's claim is accordingly denied 
under the provisions of 38 C.F.R. § 3.655.  

It is unclear, however, whether under Fenderson the 
veteran's claim may be considered to be an "original 
compensation claim" rather than an "other original claim" 
or a "claim for increase".  If it considered to be the 
latter, the Board alternatively finds that the veteran's 
actions in refusing to participate in a VA psychiatric 
examination without good cause or adequate reason 
constitutes abandonment of his claim under 38 C.F.R. 
§ 3.158.  His appeal to establish a compensable rating for 
paranoid schizophrenia is denied on that basis.  

In the alternative, the Board will evaluate the veteran's 
claim based on the evidence of record, keeping in mind 
that he has refused to cooperate with VA.  See Wood and 
Maged, supra.  

As previously stated, VA treatment records disclose that 
the veteran was treated for a paranoid personality 
disorder in October 1973 and from March to May 1974.  The 
VA treatment records also show that he received regular, 
ongoing treatment beginning in December 1989 for a 
personality disorder, alcohol and drug abuse, anger 
management, and depression.  The extensive VA treatment 
records do not reflect a diagnosis of paranoid 
schizophrenia, nor do they document any psychiatric 
symptoms attributed to any type of psychotic disorder.

In his May 2000 medical report Dr. W. stated that he had 
reviewed the veteran's medical chart and noted that the 
veteran had been treated in 1973 and 1974 for a paranoid 
personality.  Dr. W. noted that, based on the veteran's 
report, the symptoms of that disorder were traced back to 
his military service.  He stated that a paranoid 
personality "has long been known to progress into paranoid 
schizophrenia . . . as has been the case with [the 
veteran]."  He found that the veteran's paranoid 
schizophrenia was directly related to a paranoid 
personality, which was originally shown in service.

The RO originally found that Dr. W.'s report was not 
probative, and denied service connection for "depression" 
in October 2000.  The Board notes that Dr. W., in addition 
to providing the May 2000 report as a private physician, 
had previously examined the veteran as a VA psychiatrist.  
The Board observes that in addition to showing no 
reference to any type of psychotic disorder, the VA 
treatment records include a March 1998 examination by Dr. 
W. that resulted in a diagnosis of depression, not 
paranoid schizophrenia.

Dr. W.'s diagnosis of paranoid schizophrenia consisted of 
a conclusory summation.  Dr. W. did not describe any 
symptoms and/or clinical findings or provide any rationale 
showing that the veteran suffers from paranoid 
schizophrenia.  In the absence of any description or 
analysis of the veteran's psychiatric symptoms, Dr. W.'s 
medical report is of low probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure 
of the physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence].

Dr. G. stated in his May 2001 report that, although the 
veteran reported having auditory hallucinations, he had no 
other symptoms indicative of schizophrenia.  Dr. G. also 
found that the hallucinations reported by the veteran were 
not the type normally seen in people with schizophrenia.  
Dr. G. found that it was unusual for anyone with 
schizophrenia to be able to hold a job for many years, 
complete a training program, or remain married for 
15 years, as had the veteran.  He noted that although the 
veteran had received medication for anxiety and 
depression, he had not been treated for schizophrenia.

In spite of the paucity of evidence showing that the 
veteran in fact has paranoid schizophrenia, in the January 
2001 rating decision the RO granted service connection for 
that disorder.  That determination was made after the 
veteran refused to report for a VA psychiatric 
examination, which was requested for the purpose of 
clarifying his multiple psychiatric diagnoses.

Dr. W. did not include in his report any assessment of the 
impairment of social and occupational functioning due to 
paranoid schizophrenia.  In his report Dr. G. attributed 
the veteran's social and occupational impairment to PTSD, 
cannabis dependence, and alcohol dependence.  The VA 
treatment records indicate that any identified functional 
deficit was due to a personality disorder, substance 
abuse, and/or depression.  In other words, although 
service connection has been granted for paranoid 
schizophrenia, none of the medical evidence indicates that 
the disorder has caused any impairment in the veteran's 
social and occupational functioning.  A VA psychiatric 
examination may have provided the necessary evidence, but 
as described elsewhere in this decision the veteran 
refused to participate in such an examination.

The Board is of course aware that the Court has held that 
if the manifestations of multiple psychiatric disorders 
cannot be distinguished, all of the psychiatric symptoms 
are to be considered in determining the appropriate rating 
for the service-connected psychiatric disorder.  
Mittleider v. West, 11 Vet. App. 181 (1998).   In the 
instant case, however, none of the veteran's psychiatric 
symptoms have been attributed to paranoid schizophrenia; 
as described above, all identified psychiatric symptoms 
have been attributed to other, non service connected 
causes.  None of those symptoms can, therefore, be 
considered in determining the appropriate rating.  

In accordance with Diagnostic Code 9203, a 10 percent 
rating is applicable if the psychotic disorder results in 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods 
of significant stress, or; the symptoms are controlled by 
continuous medication.  The available evidence indicates, 
however, that the veteran's service-connected paranoid 
schizophrenia does not cause any occupational or social 
impairment.  The Board therefore finds that a zero percent 
rating is appropriately assigned.  

There is no evidence of any symptomatology attributable to 
paranoid schizophrenia at any time since service 
connection was granted, May 17, 2000.  The Board finds, 
therefore, that the criteria for a compensable disability 
rating for paranoid schizophrenia have not been met since 
the initiation of the veteran's claim.  Fenderson, 12 Vet. 
App. at 126-27.  

In summary, for the reasons and bases set forth above the 
Board has determined that the preponderance of the 
evidence is against the appeal to establish entitlement to 
a compensable disability rating for paranoid 
schizophrenia.  The benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to service connection for 
depression is denied.

The appeal to establish entitlement to a compensable 
disability rating for paranoid schizophrenia is denied.


REMAND

As previously stated, the veteran has submitted a notice 
of disagreement and substantive appeal regarding the 
effective date assigned for the grant of service 
connection for paranoid schizophrenia.  He has not, 
however, been provided a statement of the case on that 
issue.  The Board is, therefore, remanding this issue to 
the RO for the issuance of the statement of the case.  See 
Manlincon, 12 Vet. App. at 238.

To ensure full compliance with due process requirements, 
this issue is REMANDED to the RO for the following 
development:

After undertaking any development 
deemed appropriate on the issue of 
entitlement to an earlier effective 
date for the grant of service 
connection for paranoid schizophrenia, 
the RO should re-adjudicate that issue.  
If entitlement remains denied, the 
veteran and his attorney should be 
provided a statement of the case 
pertaining to that issue and be given 
the opportunity to submit a response.

The case should be returned to the Board for consideration 
of any issue that remains in a denied status.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

